Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/5/2021 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 12-17, 21 & 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Feldman (US 2014/0259278) in view of Biro (USPN 6,887,335), which is incorporated by reference (Feldman, Para. 33) in further view of Glenn (US 2009/056870) and Cartabbia (US 2012/0328824).
Regarding Claims 12, Feldman discloses a medical gown (Figures 6 & 7), comprising a layer of material (Figure 1); and a seam (Figures 4 & 5) disposed along the layer of material; the material comprising a weave of untwisted continuous polyester filament (Para. 24-26); the seam sealed by a tape (Figure 2) comprising a thermoplastic hot melt adhesive (Para. 32). Feldman does not specifically disclose the tape comprising wefts and warps of additional untwisted polyester filament. However, Biro discloses a seam tape (Col. 1, lines 30-42) which can be made from the same material of protective barrier fabric (Col. 1, lines 30-42). It would have been obvious to one of ordinary skill in the art before the effective filing date to make the tape from the same material of the gown, such as the untwisted polyester filament of Feldman, as taught by Biro, in order to blend the seam with the rest of the layer of material so that it is unnoticeable. Feldman does not specifically disclose the seam comprising a stitched lay flat seam. However, Glenn discloses a stitched lay flat seam (Figures 3, Para. 46, “create a line of stitching along seam line A”). It would have been obvious to one of ordinary skill in the art to modify the seam of Feldman to have a stitched lay flat construction as taught by Glenn, in order to provide a more flat structure 
Regarding Claim 13, Feldman discloses the weave comprising a taffeta weave (Para. 25).
Regarding Claim 14, Feldman discloses the layer of material further comprising a carbon filament (Para. 30), the material comprising about ninety-nine percent of the untwisted continuous filament polyester and about one percent of the carbon filament by weight (Para. 30).
Regarding Claim 15, the combination of Feldman and Biro disclose the tape further comprising a carbon filament, the material comprising about ninety-nine percent of the untwisted continuous filament polyester and about one percent of the carbon filament by weight (when the same layer of material is used, as taught, then Feldman-Biro disclose a carbon filament having the claimed percentages, Feldman, Para. 30).
Regarding Claim 16, the combination of Feldman and Biro disclose the tape further comprising a cured or partially cured thermosetting adhesive disposed between the wefts and warps of additional untwisted polyester filament and the thermoplastic hot melt adhesive (Feldman, Figure 2, Para. 32 & Biro, Col. 1, lines 30-42).
Regarding Claim 17, the combination of Feldman, Biro, Glenn and Cartabbia disclose the layer of material comprising a first layer of material (Feldman, 402 & Glenn, Figure 3) and a second layer of material (Feldman, 403 & Glenn, Figure 3) joined at the lay flat seam (Glenn, Figure 3 & Cartabbia, Figures 7-10), the stitched lay flat seam comprising a first flap folded back upon and laying flat upon, the first layer of material  (Glenn, Figure 3) and a second flap folded back upon and laying flat upon, the second layer of material (Glenn, Figure 3).
Regarding Claim 21, the combination of Feldman, Biro, Glenn and Cartabbia disclose the layer of material comprising a first layer of material (Feldman, 402 & Glenn, Figure 3) and a second layer of material (Feldman, 403 & Glenn, Figure 3) the stitched lay flat seam comprising a first flap folded back upon and stitched to the first layer of material (Glenn, Figure 3 & Cartabbia, Figures 7-10) and a second flap folded back upon and stitched to the second layer of material (Glenn, Figure 3).
Regarding claim 26, Feldman discloses the tape creating a liquid impenetrable barrier along seam (Para. 20 & 43).
Regarding Claim 27, Feldman discloses the tape creating a contaminant impenetrable barrier along the seam (Para. 20 & 43).
Claims 28 is rejected under 35 U.S.C. 103 as being unpatentable over Feldman (US 2014/0259278) in view of Biro (USPN 6,887,335), which is incorporated by reference (Feldman, Para. 33) in further view of Glenn (US 2009/056870)
Regarding Claims 28, Feldman discloses a medical gown (Figures 6 & 7), comprising a layer of material (Figure 1); and a seam (Figures 4 & 5) disposed along the layer of material; the material comprising a weave of untwisted continuous polyester filament (Para. 24-26); the seam sealed by a tape (Figure 2) comprising a thermoplastic hot melt adhesive (Para. 32). Feldman does not specifically disclose the tape comprising wefts and warps of additional untwisted polyester filament. However, Biro discloses a seam tape (Col. 1, lines 30-42) which can be made from the same material of protective barrier fabric (Col. 1, lines 30-42). It would have been obvious to one of ordinary skill in the art before the effective filing date to make the tape from the same material of the gown, such as the untwisted polyester filament of Feldman, as taught by Biro, in order to blend the seam with the rest of the layer of material so that it is unnoticeable. Feldman does not specifically disclose the seam comprising a stitched lay flat seam. However, Glenn discloses a stitched lay flat seam (Figures 3, Para. 46, “create a line of stitching along seam line A”). It would have been obvious to one of ordinary skill in the art to modify the seam of Feldman to have a stitched lay flat construction as taught by Glenn, in order to provide a more flat structure which can minimize the appearance of the seam. 
Claims 18-20 & 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over Feldman (US 2014/0259278) in view of Biro (USPN 6,887,335), which is incorporated by reference (Feldman, Para. 33), in view of Glenn (US 2009/056870) and Cartabbia (US 2012/0328824) in further view of Munter (US 2014/0223648).
Regarding Claim 18, the combination of Feldman, Biro, Glenn and Cartabbia do not disclose an orthogonal safety stitch. However, Munter discloses an orthogonal safety stitch (24). It would have been obvious to one of ordinary skill in the art before the effective filing date to include a safety stitch as taught by Munter to the flat seam of Feldman-Glenn in order to further secure the seam to the layer of material. 
Regarding Claim 19, the combination of Feldman, Biro, Glenn, Cartabbia and Munter disclose at least one orthogonal safety stitch comprising a first safety stitch holding the first flap against the first layer of material (Feldman, Figure 4, Glenn, Figure 3 & Munter, 24). The combination of Feldman, Biro, Glenn, Catabbia and Munter do not specifically disclose a second safety stitch holding the second flap against the second layer of material. It, however, would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the assembly of Feldman-Glenn-Cartabbia-Munter having a plurality of safety stitches for the purpose of holding both flaps safely against the material, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.
Regarding Claim 20, Feldman discloses the layer of material being color coded to indicate size (Para. 46). Also, it would have been an obvious matter of design choice to one skilled in the art at the time the invention was made to change the color of the material to indicate size, since applicant has not disclosed that such solves any stated problem or is for any particular purpose other than aesthetics. Furthermore, it is noted that matters relating to ornamentation which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art. When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. The claims would have been obvious because the design incentives or market forces provided a reason to make an adaptation, and the invention resulted from application of the prior knowledge in a predictable manner.  
Regarding Claim 22, the combination of Feldman, Biro, Glenn and Cartabbia do not specifically disclose another stitch applied at folds defined by the first flap and the first layer of material and the second flap and second layer of material, respectively. However, Munter discloses another stitch (24). It would have been obvious to one of ordinary skill in the art before the effective filing date to include another stitch as taught by Munter to the seam of Feldman-Munter-Glen in order to further secure the seam to the layer of material. The combination of Feldman, Biro, Glenn and Munter do not specifically disclose a second another stitch holding the second flap against the second layer of material. It, however, would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the assembly of Feldman-Glenn-Munter having a plurality of stitches for the purpose of holding both flaps safely against the material, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.
Regarding Claim 23, the combination of Feldman, Biro, Glenn, Cartabbia and Munter disclose the another stitch comprising a horizontal stitch that runs parallel to the first layer of material and the second layer of material (Feldman, Figure 4 & Glen, Figure 3 & Cartabbia, Figures 7-10 & Munter, 24).
Regarding Claim 24, the combination of Feldman, Biro, Glenn and Cartabbia do not specifically disclose a first safety stitch retaining the first flap to the first layer of material and a second safety stitch retaining the second flap to the second layer of material. However, Munter discloses a safety stitch (24). It would have been obvious to one of ordinary skill in the art before the effective filing date to include a safety stitch as taught by Munter to the seam of Feldman-Munter-Glen in order to further secure the seam to the layer of material. The combination of Feldman, Biro, Glenn, Cartabbia and Munter do not specifically disclose a second safety stitch holding the second flap against the second layer of material. It, however, would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the assembly of Feldman-Glenn-Cartabbia-Munter having a plurality of safety stitches for the purpose of holding both flaps safely against the material, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.
Regarding Claim 25, the combination of Feldman, Biro, Glenn, Cartabbia and Munter disclose the tape completely covering the first safety stitch and the second safety stich (Feldman, Figure 4 & Glen, Figure 3 & Cartabbia, Figures 7-10 & Munter, 24).
Response to Arguments
Applicant's arguments filed 2/5/2021 have been fully considered but they are not persuasive. 
Applicant Remarks: Applicant assert the combination of Feldman, Brio and Glenn do not teach the claimed tape consisting of the claimed elements.
Examiner respectfully disagrees. Feldman discloses in an embodiment of Para. 30 that the material could have carbon filaments, however, this is only one embodiment and not all the embodiments the reference discloses. The reference as a whole, in combination with Brio, does teach that the tape consist of the claimed elements (Feldman, Para. 22-30). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHARINE KANE whose telephone number is (571)272-3398.  The examiner can normally be reached on Mon-Fri 7am-5pm (PCT) (10am-8pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA HUYNH can be reached on 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHARINE G KANE/Primary Examiner, Art Unit 3732